Supplement Dated February 28, 2013 To The Summary Prospectus Dated April 30, 2012 Supplement Dated February 28, 2013 To The Prospectus Dated April 30, 2012 JNL® Series Trust Please note that the changes apply to your variable annuity and/or variable life product(s). In the summary prospectus for the JNL/Eastspring Investments Asia ex-Japan Fund and JNL/Eastspring Investments China-India Fund, for each respective Fund in the section entitled “Principal Investment Strategies,” please add the following paragraph after the second paragraph: Consistent with the Fund’s objectives, the Fund may from time to time purchase derivative securities, including, but not limited to, forward currency contracts, futures, and options to, among other reasons, manage foreign currency and security exposure, provide liquidity, provide exposure not otherwise available, manage risk and implement investment strategies in a more efficient manner. Derivatives will not be used, however, to leverage the Fund's exposure above its total net assets. In the summary prospectus for the JNL/Eastspring Investments Asia ex-Japan Fund and JNL/Eastspring Investments China-India Fund, for each respective Fund in the section entitled “Principal Risks of Investing in the Fund,” please add the following risks: · Derivatives risk – Investing in derivative instruments, such as, swaps, options, futures contracts, forward currency contracts, indexed securities and asset-backed securities, to be announced (TBAs) securities, interest rate swaps, credit default swaps, and certain exchange traded funds, involves risks, including liquidity, interest rate, market, counterparty, credit and management risks, mispricing or improper valuation. Changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index, and the Fund could lose more than the principal amount invested.These instruments are subject to transaction costs and certain risks, such as unanticipated changes in securities prices and global currency investment.The Fund could experience losses if its derivative holdings were poorly correlated with its other investments, or if the Fund were unable to liquidate its position because of an illiquid secondary market. · Forward and futures contract risk – The successful use of forward and futures contracts draws upon the Sub-Adviser’s skill and experience with respect to such instruments and are subject to special risk considerations.The primary risks associated with the use of futures contracts are (a) the imperfect correlation between the change in market value of the instruments held by the Fund and the price of the forward or futures contract; (b) possible lack of a liquid secondary market for a forward or futures contract and the resulting inability to close a forward or futures contract when desired; (c) losses caused by unanticipated market movements, which are potentially unlimited; (d) the Sub-Adviser’s inability to predict correctly the direction of securities prices, interest rates, currency exchange rates and other economic factors; (e) the possibility that the counterparty will default in the performance of its obligations; and (f) if the Fund has insufficient cash, it may have to sell securities from its portfolio to meet daily variation margin requirements, and the Fund may have to sell securities at a time when it may be disadvantageous to do so. In the summary prospectus for the JNL/Invesco International Growth Fund in the section entitled “Principal Investment Strategies,” please delete the section in its entirety and replace it with the following: Principal Investment Strategies. The Fund seeks to achieve its objective by primarily investing in equity securities and depository receipts of foreign issuers.The Fund focuses its investments in common and preferred stock and invests, under normal circumstances in securities of companies located in at least three countries outside of the U.S. The Fund may also invest no more than 30% in emerging markets securities.Emerging markets countries are those countries that are in the initial stages of their industrial cycles. The Schedule of Investments included in the Fund’s annual and semi-annual reports identifies the countries in which the Fund has historically invested, as of the date of the reports. A depositary receipt is generally issued by a bank or financial institution and represents an ownership interest in the common stock or other equity securities of a foreign company. The Fund invests primarily in securities of issuers that are considered by the Fund’s portfolio managers to have potential for earnings or revenue growth. The Fund invests primarily in the securities of large-capitalization issuers; however, the Fund may invest a significant amount of its net assets in the securities of mid-capitalization issuers. The Fund considers an issuer to be a large-capitalization issuer if it has a market capitalization, at the time of purchase, within the range of the largest and smallest capitalized companies included in the Russell 1000® Index during the most recent 11-month period (based on month-end data) plus the most recent data during the current month. As of December 31, 2012, the capitalization of companies in the Russell 1000® Index ranged from $319 million to $499 billion. The Fund considers an issuer to be a mid-capitalization issuer if it has a market capitalization, at the time of purchase, within the range of the largest and smallest capitalized companies included in the Russell Midcap® Index during the most recent 11-month period (based on month-end data) plus the most recent data during the current month. As of December 31, 2012, the capitalization of companies in the Russell Midcap® Index ranged from $319 million to $21.5 billion. The Fund can invest in derivative instruments including forward foreign currency contracts and futures contracts. The Fund can utilize forward foreign currency contracts to mitigate the risk of foreign currency exposure. A forward foreign currency contract is an agreement between parties to exchange a specified amount of currency at a specified future time at a specified rate. Forward foreign currency contracts are used to protect against uncertainty in the level of future foreign currency exchange rates. The Fund can use these contracts to hedge against adverse movements in the foreign currencies in which portfolio securities are denominated. The Fund can invest in futures contracts, including index futures, to seek exposure to certain asset classes. The use of such futures contracts is primarily intended to manage cash balances on a short-term basis, though the managers may on occasion use such instruments, where appropriate, to manage other elements of the Fund.A futures contract is a standardized agreement between two parties to buy or sell a specific quantity of an underlying instrument at a specific price at a specific future time. The value of the futures contract tends to increase and decrease in tandem with the value of the underlying instrument. Futures contracts are bilateral agreements, with both the purchaser and the seller equally obligated to complete the transaction. Depending on the terms of the particular contract, futures contracts are settled by purchasing an offsetting contract, physically delivering the underlying instrument on the settlement date or paying a cash settlement amount on the settlement date. The Sub-Adviser employs a disciplined investment strategy that emphasizes fundamental research to identify quality growth companies and is supported by quantitative analysis, portfolio construction and risk management techniques.The strategy primarily focuses on identifying issuers that they believe have sustainable above-average earnings growth, efficient capital allocation, and attractive prices. Investments for the portfolio are selected bottom-up on a security-by-security basis. The focus is on the strengths of individual issuers, rather than sector or country trends. The Sub-Adviser may consider selling a security for several reasons, including when (1) its price changes such that they believe it has become too expensive, (2) the original investment thesis for the company is no longer valid, or (3) a more compelling investment opportunity is identified. In response to market, economic, political, or other conditions, the Sub-Adviser may temporarily use a different investment strategy for defensive purposes. If the Sub-Adviser does so, different factors could affect the Fund's performance and the Fund may not achieve its investment objective. The Fund’s investments in the types of securities described in this prospectus vary from time to time, and, at any time, the Fund may not be invested in all of the types of securities described in this prospectus. The Fund may also invest in securities and other investments not described in this prospectus. In the summary prospectus for the JNL/Invesco International Growth Fund in the section entitled “Principal Risks of Investing in the Fund,” please add the following risks: · Geographic concentration risk – Because the Fund has a significant level of investment in issuers in the developed countries of Western Europe and Japan, the Fund’s performance is expected to be closely tied to social,political and economic conditions within countries in those regions and to be more volatile than the performance of more geographically diversified funds. · Growth investing risk – Growth stocks are generally priced based on future or anticipated earnings and can perform differently from the market as a whole or other types of stocks. · Investing in the European Union risk – Many countries in the European Union are susceptible to high economic risks associated with high levels of debt, notably due to investments in sovereign debts of European countries such as Greece, Italy and Spain. One or more member states might exit the European Union, placing its currency and banking system in jeopardy. The European Union faces major issues involving its membership, structure, procedures and policies, including the adoption, abandonment or adjustment of the new constitutional treaty, the European Union’s enlargement to the south and east, and resolution of the European Union’s problematic fiscal and democratic accountability. Efforts of the member states to further unify their economic and monetary policies may increase the potential for the downward movement of one member state’s market to cause a similar effect on other member states’ markets. European countries that are part of the European Economic and Monetary Union may be significantly affected by the tight fiscal and monetary controls that the union seeks to impose on its members. In the summary prospectus for the JNL/Invesco International Growth Fund in the section entitled “Portfolio Management,” for the table entitled “Portfolio Managers,” please add the following to the table: Name: Joined Fund Management Team In: Title: Richard Nield Portfolio Manager Brently Bates Portfolio Manager In the summary prospectus for the JNL/Neuberger Berman Strategic Income Fund in the section entitled “Portfolio Management,” for the table entitled “Portfolio Managers,” please add the following to the table: Portfolio Managers: Name: Joined Fund Management Team In: Title: Thomas J. Marthaler February 2013 Managing Director of NBFI In the prospectus for the JNL/Eastspring Investments Asia ex-Japan Fund in the section entitled “Principal Investment Strategies,” please delete the third paragraph and replace it with the following: The Fund can invest in a number of different kinds of “derivative” instruments to seek increased returns, or for efficient portfolio management or for hedging purposes.In general terms, a derivative instrument is one where value depends on (or is derived from) the value of an underlying asset, interest rate or index.Options, futures and forward contracts are examples of derivatives. In the prospectus for the JNL/Eastspring Investments Asia ex-Japan Fund in the section entitled “Principal Investment Strategies,” please add the following paragraph after the first paragraph: Consistent with the Fund’s objectives, the Fund may from time to time purchase derivative securities, including, but not limited to, forward currency contracts, futures, and options to, among other reasons, manage foreign currency and security exposure, provide liquidity, provide exposure not otherwise available, manage risk and implement investment strategies in a more efficient manner. Derivatives will not be used, however, to leverage the Fund's exposure above its total net assets. In the prospectus for the JNL/Eastspring Investments China-India Fund, for each respective Fund in the section entitled “Principal Investment Strategies,” please delete the third paragraph and replace it with the following: The Fund can invest in a number of different kinds of “derivative” instruments to seek increased returns, or for efficient portfolio management or for hedging purposes.In general terms, a derivative instrument is one where value depends on (or is derived from) the value of an underlying asset, interest rate or index.Options, futures and forward contracts are examples of derivatives. In the prospectus for the JNL/Eastspring Investments China-India Fund, for each respective Fund in the section entitled “Principal Investment Strategies,” please add the following paragraph after the second paragraph: Consistent with the Fund’s objectives, the Fund may from time to time purchase derivative securities, including, but not limited to, forward currency contracts, futures, and options to, among other reasons, manage foreign currency and security exposure, provide liquidity, provide exposure not otherwise available, manage risk and implement investment strategies in a more efficient manner. Derivatives will not be used, however, to leverage the Fund's exposure above its total net assets. In the prospectus for the JNL/Eastspring Investments Asia ex-Japan Fund and JNL/Eastspring Investments China-India Fund, for each respective Fund in the section entitled “Principal Risks of Investing in the Fund,” please add the following risks: · Derivatives risk · Forward and futures contract risk In the prospectus for the JNL/Eastspring Investments Asia ex-Japan Fund and JNL/Eastspring Investments China-India Fund, for each respective Fund in the section entitled “Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks),” please delete “Derivatives risk.” In the prospectus for the JNL/Invesco International Growth Fund in the section entitled “Principal Investment Strategies,” please delete the section in its entirety and replace it with the following: Principal Investment Strategies.The Fund seeks to achieve its objective by primarily investing in equity securities and depository receipts of foreign issuers that are considered by the Fund’s portfolio managers to have strong earnings growth.The Fund focuses its investments in marketable equity securities of foreign companies that are listed on a recognized foreign or U.S. securities exchange or traded in a foreign or U.S. over-the-counter market.The Fund will normally invest in the securities of companies located in at least three countries outside of the U.S., emphasizing investment in companies in the developed markets of Western Europe and the Pacific Basin. The Fund may also invest no more than 30% in emerging markets securities.Emerging markets countries are those countries that are in the initial stages of their industrial cycles. The Schedule of Investments included in the Fund’s annual and semi-annual reports identifies the countries in which the Fund has historically invested, as of the date of the reports. A depositary receipt is generally issued by a bank or financial institution and represents an ownership interest in the common stock or other equity securities of a foreign company. The Fund invests primarily in securities of issuers that are considered by the Fund’s portfolio managers to have potential for earnings or revenue growth. The Fund invests primarily in the securities of large-capitalization issuers; however, the Fund may invest a significant amount of its net assets in the securities of mid-capitalization issuers. The Fund considers an issuer to be a large-capitalization issuer if it has a market capitalization, at the time of purchase, within the range of the largest and smallest capitalized companies included in the Russell 1000® Index during the most recent 11-month period (based on month-end data) plus the most recent data during the current month. As of December 31, 2012, the capitalization of companies in the Russell 1000® Index ranged from $319 million to $499 billion. The Fund considers an issuer to be a mid-capitalization issuer if it has a market capitalization, at the time of purchase, within the range of the largest and smallest capitalized companies included in the Russell Midcap® Index during the most recent 11-month period (based on month-end data) plus the most recent data during the current month. As of December 31, 2012, the capitalization of companies in the Russell Midcap® Index ranged from $319 million to $21.5 billion. The Fund can invest in derivative instruments including forward foreign currency contracts and futures contracts. The Fund can utilize forward foreign currency contracts to mitigate the risk of foreign currency exposure. A forward foreign currency contract is an agreement between parties to exchange a specified amount of currency at a specified future time at a specified rate. Forward foreign currency contracts are used to protect against uncertainty in the level of future foreign currency exchange rates. The Fund can use these contracts to hedge against adverse movements in the foreign currencies in which portfolio securities are denominated. The Fund can invest in futures contracts, including index futures, to seek exposure to certain asset classes.The use of such futures contracts is primarily intended to manage cash balances on a short-term basis, though the managers may on occasion use such instruments, where appropriate, to manage other elements of the Fund. A futures contract is a standardized agreement between two parties to buy or sell a specific quantity of an underlying instrument at a specific price at a specific future time. The value of the futures contract tends to increase and decrease in tandem with the value of the underlying instrument. Futures contracts are bilateral agreements, with both the purchaser and the seller equally obligated to complete the transaction. Depending on the terms of the particular contract, futures contracts are settled by purchasing an offsetting contract, physically delivering the underlying instrument on the settlement date or paying a cash settlement amount on the settlement date. The Fund may invest up to 20% of its assets in high-grade short-term securities and debt securities including U.S. Government obligations and investment grade corporate bonds, whether denominated in U.S. dollars or foreign currencies. The Fund’s investments in the types of securities described in this prospectus vary from time to time, and, at any time, the Fund may not be invested in all of the types of securities described in this prospectus.The Fund may also invest in securities and other investments not described in this prospectus. The Sub-Adviser employs a disciplined investment strategy that emphasizes fundamental research to identify quality growth companies and is supported by quantitative analysis, portfolio construction and risk management techniques.The strategy primarily focuses on identifying issuers that they believe have sustainable above-average earnings growth, efficient capital allocation, and attractive prices.Investments for the portfolio are selected bottom-up on a security-by-security basis.The focus is on the strengths of individual issuers, rather than sector or country trends.The Sub-Adviser may consider selling a security for several reasons, including when (1) its price changes such that they believe it has become too expensive, (2) the original investment thesis for the company is no longer valid, or (3) a more compelling investment opportunity is identified. In response to market, economic, political, or other conditions, the Sub-Adviser may temporarily use a different investment strategy for defensive purposes. If the Sub-Adviser does so, different factors could affect the Fund's performance and the Fund may not achieve its investment objective. In the prospectus for the JNL/Invesco International Growth Fund in the section entitled “Principal Risks of Investing in the Fund,” please add the following risks: · Geographic concentration risk · Growth investing risk · Investing in the European Union risk In the prospectus for the JNL/Invesco International Growth Fund in the section entitled “Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks”),” please delete “Growth investing risk”. In the prospectus for the JNL/Invesco International Growth Fund in the section entitled “The Sub-Adviser and Portfolio Management,” please add the following bullets after the third paragraph: · Richard Nield, Portfolio Manager, who has been responsible for the Fund since 2013 and has been associated with Invesco and/or affiliates since 2000. · Brently Bates, Portfolio Manager, who has been responsible for the Fund since 2013 and has been associated with Invesco and/or affiliates since 1996. In the section entitled “Glossary of Risks,” please add the following risks: Geographic concentration risk – Because the Fund has a significant level of investment in issuers in the developed countries of Western Europe and Japan, the Fund’s performance is expected to be closely tied to social,political and economic conditions within countries in those regions and to be more volatile than the performance of more geographically diversified funds. Investing in the European Union risk – Many countries in the European Union are susceptible to high economic risks associated with high levels of debt, notably due to investments in sovereign debts of European countries such as Greece, Italy and Spain. One or more member states might exit the European Union, placing its currency and banking system in jeopardy. The European Union faces major issues involving its membership, structure, procedures and policies, including the adoption, abandonment or adjustment of the new constitutional treaty, the European Union’s enlargement to the south and east, and resolution of the European Union’s problematic fiscal and democratic accountability. Efforts of the member states to further unify their economic and monetary policies may increase the potential for the downward movement of one member state’s market to cause a similar effect on other member states’ markets. European countries that are part of the European Economic and Monetary Union may be significantly affected by the tight fiscal and monetary controls that the union seeks to impose on its members. In the prospectus for the JNL/Neuberger Berman Strategic Income Fund in the section entitled “The Sub-Adviser and Portfolio Management,” please add the following after the sixth paragraph: Thomas J. Marthaler,CFA, Managing Director, joined NBFI in 2006. Tom is a Portfolio Manager/Client Specialist on the Investment Grade Fixed Income Team. Prior to joining the firm, Tom served as executive vice president and CIO for North American Fixed Income at ABN AMRO Asset Management, and its predecessor firm, Chicago Title and Trust. His career began in 1981 in fixed income and includes trading, research, portfolio management, client service and product management.He earned a BA from the University of St. Thomas and an MBA from Loyola University in Chicago. In addition, Tom has been awarded the Chartered Financial Analyst designation. This supplement is dated February 28, 2013. (To be used with JMV7698 04/12, JMV7698SB 04/12, VC5869 04/12, VC5869SB 04/12, VC5869H 04/12, JMV7697 04/12, JMV7697SB 04/12, VC5890 04/12, VC5890H 04/12, VC5890SB 04/12, VC5890ML 04/12, VC4224 04/12, VC4224H 04/12, JMV8798 04/12, JMV8798SB 04/12, JMV5763ML 04/12, JMV5763WF 04/12, JMV9476 09/12, JMV9476ML 09/12, JMV9476WF 09/12, JMV9476L 09/12, VC5995 04/12, VC5995H 04/12, JMV5765 04/12, JMV2731 04/12, JMV2731H 04/12, JMV8037 04/12, JMV8037H 04/12, JMV7698NY 04/12, JMV7698NYSB 04/12, NV5869 04/12, NV5869SB 04/12, JMV7697NY 04/12, JMV7697NYSB 04/12, NV5890 04/12, NV5890SB 04/12, NV4224 04/12, NV4224SB 04/12, NV4224WF 04/12, JMV9476NY 09/12, JMV9476WFNY 09/12, JMV9476LNY 09/12, NMV2731 04/12, JMV8037NY 04/12, FVC4224FT 04/12, FVC4224FTH 04/12, VC5526 04/12, VC5526H 04/12, VC3656 04/12, VC3656H 04/12, VC3657 04/12, VC3657H 04/12, VC3723 04/12, VC3723H 04/12, NV5526 04/12, NV3174 04/12, NV3174CE 04/12, NV3784 04/12, VC5885 04/12, VC5885H 04/12, VC5884 04/12, VC5884H 04/12, NV5825 04/12, HR105 04/12 and VC2440 04/12.) CMX10689 02/13 (To be used with VC5825 04/12 and VC5825H 04/12.) NMU10690 02/13 Supplement Dated February 28, 2013 To The Statement of Additional Information Dated April 30, 2012 JNL® Series Trust Please note that the changes apply to your variable annuity and/or variable life product(s). On page 131, in the section entitled “Other Accounts Managed by the Portfolio Manager and Potential Conflicts of Interest”, please add the following tables in its entirety: Richard Nield Number Of Accounts Total Assets (in millions) other registered investment companies: 4 other pooled investment vehicles: 5 other accounts: 0 $0 Brently Bates Number Of Accounts Total Assets (in millions) other registered investment companies: 1 other pooled investment vehicles: 0 $0 other accounts: 0 $0 On page 134, in the section entitled “Security Ownership of Portfolio Managers for the JNL/Invesco International Growth Fund”, please delete the table in its entirety and replace it with the following tables: Security Ownership of Portfolio Managers for the JNL/Invesco International Growth Fund Security Ownership of Portfolio Managers Clas Olsson Shuxin Cao Matthew Dennis Jason Holzer None X X X X $1-$10,000 $10,001-$50,000 $50,001-$100,000 $100,001-$500,000 $500,001-$1,000,000 Over $1,000,000 Security Ownership of Portfolio Managers Mark Jason Richard Nield Brently Bates None X X X $1-$10,000 $10,001-$50,000 $50,001-$100,000 $100,001-$500,000 $500,001-$1,000,000 Over $1,000,000 On page 154, in the section entitled “Other Accounts Managed by the Portfolio Manager and Potential Conflicts of Interest”, please add the following table in its entirety: Thomas J. Marthaler(6) Number Of Accounts Total Assets ($Mil)(2) registered investment companies: 0 $0 other pooled investment vehicles: 0 $0 other accounts(1): 0 $0 (1) “Other Accounts” includes, without limitation, managed accounts, which are counted as one account per strategy per managed account platform. (2) A portion of certain accounts may be managed by other portfolio managers; however, the total assets of such accounts are included above even though the portfolio manager listed above is not involved in the day-to-day management of the entire account. (6) Mr. Marthaler became a Portfolio Manager of the Fund in February 2013. On page 156, in the section entitled “Security Ownership of Portfolio Managers for the JNL/Neuberger Berman Strategic Income Fund”, please delete the table in its entirety and replace it with the following: Security Ownership of Portfolio Managers for the JNL/Neuberger Berman Strategic Income Fund Security Ownership of Portfolio Managers Thanos Bardas David M. Brown Andrew A. Johnson Bradley C. Tank Thomas J. Marthaler NONE X X X X X $1-$10,000 $10,001-$50,000 $50,001-$100,000 $100,001-$500,000 $500,001-$1,000,000 Over $1,000,000 This Supplement is dated February 28, 2013. (To be used with V3180 04/12 and V3180PROXY 04/12.) CMX10691 02/13
